IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44576

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 505
                                                )
       Plaintiff-Respondent,                    )   Filed: June 28, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
TAJA DAWN NEWCOMB,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Taja Dawn Newcomb pleaded guilty to possession of controlled substance,
methamphetamine, Idaho Code § 37-2732(c)(1).           The district court imposed a three-year
determinate sentence. Newcomb filed an Idaho Criminal Rule 35 motion, which the district
court denied. Newcomb appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the

                                                1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Newcomb’s I.C.R. 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
Newcomb’s I.C.R. 35 motion is affirmed.




                                             2